UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53744 Single Touch Systems Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 Town Square Place, Suite 204 Jersey City, NJ (Address of principal executive offices) (201) 275-0555 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of April 30, 2012:131,082,392 shares of common stock Table of Contents Contents Page Number PART I FINANCIAL INFORMATION 1 Item 1 Interim Financial Statements March 31, 2012 1 Condensed Consolidated Balance Sheets 1-2 Condensed Consolidated Statement of Operations 3 Condensed Consolidated Statement of Cash Flows 4-6 Notes to the Interim Financial Statements 7-14 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 22 PART II OTHER INFORMATION 23 Item 1 Legal Proceedings 23 Item1A Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults Upon Senior Securities 23 Item 4 (Removed and Reserved) 23 Item 5 Other Information 23 Item 6 Exhibits 24 SIGNATURES 24 ii Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Interim Financial Statements March 31, 2012 SINGLE TOUCH SYSTEMS, INC CONDENSED CONSOLIDATED BALANCE SHEETS March 31, September 30, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable - trade, net of allowance Prepaid expenses Other current asset Total current assets Property and equipment, net Other assets Capitalized software development costs, net of amortization Intangible assets: Patents Patent applications cost Software license - Deposits and other assets Total other assets Total assets $ $ See accompanying notes. 1 Table of Contents SINGLE TOUCH SYSTEMS, INC CONDENSED CONSOLIDATED BALANCE SHEETS - continued March 31, September 30, (Unaudited) Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Accrued compensation - related party License fee payable - Current obligation on patent acquisitions Convertible debentures- unrelatedparties, including accrued interest, net of discounts of $273,091 - Convertible debentures - related party, including accrued interest, net of discounts of $62,970 - Total current liabilities Long-term liabilities - - Total liabilities Stockholders' Equity Preferred stock,$.0001 par value, 5,000,000 shares authorized; none outstanding Common stock, $.001 par value; 200,000,000 shares authorized, 130,882,392 shares issued and outstanding as of December 31, 2011 and as of September 30, 2011 Additional paid-in capital Accumulated deficit ) ) Common stock subscriptions receivable - - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 2 Table of Contents SINGLE TOUCH SYSTEMS, INC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended March 31, March 31, Revenue Wireless applications $ Operating Expenses Royalties and application costs Research and development Compensation expense (including stock based compensation of $0, $0, $9,960, and $3,182,508 *) Depreciation and amortization General and administrative (including stock based compensation of $68,606, $0, $89,753, and $421,200 *) Loss from operations ) Other Income (Expenses) Net (loss) on settlement of indebtedness - - - ) Interest income 11 - 36 - Interest expense ) Net (loss) before income taxes ) Provision for income taxes - - ) ) Net income (loss) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding * For the quarters ended March 31, 2012 and 2011 and for the six months ended March 31, 2012 and 2011, respectively. See accompanying notes. 3 Table of Contents SINGLE TOUCH SYSTEMS, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended March 31, Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Amortization expense - software development costs Amortization expense - patents Amortization expense - discount of convertible debt - Stock based compensation Loss on settlement of debt - (Increase) decrease in assets (Increase) decrease in accounts receivable ) ) (Increase) decrease in prepaid expenses (Increase) decrease in deposits and other assets ) ) Increase (decrease) in liabilities Increase (decrease) in accounts payable ) ) Increase (decrease) in accrued expenses Increase (decrease) in accrued interest Net cash used in operating activities ) ) Cash Flows from Investing Activities Patents and patent applications costs ) ) Purchase of property and equipment ) ) Capitalized software development costs ) ) Net cash used in investing activities $ ) $ ) See accompanying notes. 4 Table of Contents SINGLE TOUCH SYSTEMS, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED)- Continued For the Six Months Ended March 31, Cash Flows from Financing Activities Proceeds from issuance of common stock Proceeds from issuance of convertible debt - unrelated parties ) Proceeds from issuance of convertible debt- related parties - Loan advances received from related parties - Fees paid pursuant to warrant settlement - ) Repayments on related party loans - ) Principal reduction inobligation on patent purchases ) Net cash provided by financing activities ) Net increase (decrease) in cash ) Beginning balance - cash Ending balance - cash $ $ Supplemental Information: Interest expense paid $
